Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The compensation assembly of the claimed invention comprises all the limitations of claim 1, specifically, a plurality of dividers that extend away from at least one of an outer surface of a compensation sheave or an inner surface of a guard for accommodating a plurality of compensation rope members, wherein the plurality of compensation rope members do not contact the guard when the plurality of compensation rope members engage the outer surface of the compensation sheave, wherein the dividers each comprise at least one of a rib on the inner surface of the guard or a groove on the inner surface of the guard that is not taught, suggested, nor obvious over prior art of art.
The compensation assembly of the claimed invention comprises all the limitations of claim 13, specifically, a plurality of dividers that extend away from at least one of an outer surface of a compensation sheave or an inner surface of a guard remaining stationary relative to the compensation sheave for accommodating a plurality of compensation rope members, wherein the dividers each comprise at least one of a rib on the inner surface of the guard or a groove on the inner surface of the guard that is not taught, suggested, nor obvious over prior art of art.
The compensation assembly of the claimed invention comprises all the limitations of claim 16, specifically, a plurality of dividers that extend away from at least one of an outer surface of a compensation sheave or an inner surface of a guard remaining stationary relative to the compensation sheave for accommodating a plurality of compensation rope members, wherein the dividers each comprise a flange on the outer surface of the compensation sheave, the outer surface includes a plurality of grooves, the flanges are distinct from grooves and the compensation rope members do not contact the flanges when the compensation rope members engage the grooves that is not taught, suggested, nor obvious over prior art of art.
US Patent No. 1,953,119 to McCormick teaches a compensation assembly with a plurality of dividers that extend away from an outer surface of a compensation sheave and a guard but does not teach dividers comprising at least one of a rib on the inner surface of the guard or a groove on the inner surface of the guard nor teach a flange distinct from grooves on the outer surface of the compensation sheave.
EP 2 881 354 to Kunstler teaches a compensation assembly with a plurality of dividers from an outside surface of a compensation sheave and a guard but does not teach the compensation rope members do not contact the guard when the rope members engage the outer surface of the compensation sheave nor teach flanges are distinct from grooves nor teach the guard is stationary relative to the compensation sheave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654